U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52423 ONE XL CORP. (Name of Small Business Issuer in its charter) Nevada 26-2052132 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3925 Ayrshire Place, Charlotte, North Carolina 28210 (Address of principal executive offices) (704) 556-9989 Issuer’s telephone number (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).  Yesý No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer□ Accelerated filer□ Non-accelerated filer□(Do not check if a smaller reporting company) Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ý Yes  No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesNo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:At November 18, 2010 there were 1,000,000 shares of common stock outstanding. PART I — FINANCIAL INFORMATION Item 1. Financial Statements. Page Balance Sheet – September 30, 2010 (unaudited) and June 30, 2010 (audited) F-1 Statement of Operations for the three months ended September 30, 2010 and 2009 (unaudited) and cumulative for the period February 20, 2008 (inception) through September 30, 2010 F-2 Statement of Stockholders Deficit F-3 Statement of Cash Flowsfor the three months ended September 30, 2010 and 2009 (unaudited) and cumulative for the period February 20, 2008 (inception) through September 30, 2010 F-4 Notes to Financial Statements (unaudited) F-5 One XL Corp. Balance Sheet (A Development Stage Company) As of September 30, 2010 June 30, 2010 (unaudited) (audited) ASSETS CURRENT ASSETS Cash $ $ TOTAL CURRENT ASSETS TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' DEFICIT LIABILITIES CURRENT LIABILITIES Note Payable to a Related Party $ $ Accrued InterestRelated Party Accounts Payable - TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock ($0.0001 par value; 10,000,000 shares authorized; none issued and outstanding) - - Common stock ($0.0001 par value; 100,000,000 shares authorized; 1,000,000 shares issued and outstanding) Stock Subscription Receivable ) ) Retained Deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. F-1 One XL Corp. Statement of Operations (unaudited) (A Development Stage Company) Cumulative For the three months ended Since September 30, September 30, Inception February 20, 2008 REVENUES: Revenue $
